Citation Nr: 1034026	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1992 to December 
1997. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for PTSD.  

The medical evidence of record reveals varying diagnoses of 
psychiatric disabilities to include PTSD, anxiety disorder, and 
major depression.  In light of Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009), the Board has re-phrased the issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.

This claim was previously before the Board and was remanded for 
additional development in July 2007.  There has not been 
substantial compliance with the remand instructions, as will be 
discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD, due to a sexual assault during 
service.

As indicated, this claim was previously before the Board and was 
remanded for additional development in July 2007.  A review of 
the claims file shows that regrettably another remand is 
required.  

In the July 2007 decision, the Board found that there was 
sufficient evidence to substantiate the occurrence of the 
Veteran's claimed in-service stressor event.  The Board also 
noted that the evidence showed the Veteran had received 
psychiatric treatment for PTSD, anxiety disorder, and major 
depression since service, but that he had also been sexually 
abused as a child.  Based upon the Veteran's history of being 
molested as a child, the Board noted that it was possible that 
the service incident had either caused or contributed to the 
Veteran's current psychiatric disorders.  The Board instructed 
that the Veteran be afforded a VA examination and that a medical 
professional should provide an opinion in this regard.  

The examiner determined that the Veteran did not have PTSD but 
did have schizoaffective disorder, bipolar type, and anxiety 
disorder.  It was noted that the schizoaffective disorder 
developed over the course of several years but it was not 
indicated whether the condition began in or was related to the 
Veteran's active service.   

In addition, it is noted that the veteran receives medical care 
through VA.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from August 2007 to the present.  Vet 
Center records should also be obtained provided that the Veteran 
provides any necessary authorization to release records.  

The 2008 VA examination report also shows that the Veteran 
received in-patient treatment from a private facility, 
specifically the Ten Broeck Hospital in Jacksonville, Florida.  
Accordingly, these outstanding medical records must be obtained 
and associated with the claims file.  

The October 2008 VA examination report also shows that the 
Veteran is in receipt of Social Security Administration (SSA) 
benefits.  The Court has held that VA's duty to assist 
encompasses obtaining medical records that supported an SSA award 
of disability benefits as they may contain information relevant 
to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009); Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The administrative decision and the medical records upon which 
SSA relied in reaching its decision should be requested and 
associated with the claims file.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder VA medical records dated from August 
2007.

2.  Obtain medical records from the Ten 
Broeck Hospital 
in Jacksonville, Florida pertaining to 
psychiatric in-patient treatment or 
hospitalization; including, but not limited 
to, the most recent hospitalization in May 
2008.  

3.  Attempt to obtain Vet Center records 
provided that any appropriate authorization 
form is completed.

4.  Request, directly from the SSA, complete 
copies of any determination on a claim for 
disability benefits from that agency, 
together with the medical records that served 
as the basis for any such determination.  All 
attempts to obtain these records should be 
documented in the claims file.  If the search 
for these records is negative, that should be 
noted and the Veteran must be informed in 
writing.

5.  After the above development is completed, 
the RO should make arrangements with an 
appropriate VA medical facility for the 
Veteran to undergo a psychiatric examination 
in order to ascertain the nature of any and 
all psychiatric disabilities and proper 
diagnoses thereof, to include PTSD.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.  The diagnosis should be 
in accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  

The entire claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner and reviewed in conjunction 
with the examination.  The examiner should 
note such review occurred, in the examination 
report or in an addendum.  

The examiner should provide an opinion for 
the following:

a) Did the Veteran have a pre-existing 
psychiatric disorder as the result of his 
being molested as a child?  If so, was that 
disorder aggravated beyond its natural 
progression by the incident during service?  

b) Is it at least as likely as not that the 
Veteran has PTSD or another psychiatric 
disorder related to the assault in service?

c)  With respect to all diagnosed psychiatric 
conditions, please opine as to whether it is 
at least as likely as not (a probability of 
50 percent or greater) that the conditions  
began in or are related to active service?  

The examination report must include complete 
rationales for all opinions expressed.  

6.  Following the above, readjudicate the 
Veteran's claim.  If any benefit on appeal 
remains denied, a Supplemental Statement of 
the Case should be issued and the Veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


